Citation Nr: 1422925	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-15 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for chronic pancreatitis, to include as secondary to service-connected peptic ulcer disease (PUD) and exposure to ionizing radiation.

2.  Entitlement an initial evaluation in excess of 30 percent for bilateral hearing loss for the period of December 8, 2008 to August 15, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In the November 2008 rating decision, service connection for chronic pancreatitis was denied and the Veteran timely appealed that decision to the Board.  In a June 2012 Board decision, the chronic pancreatitis claim was remanded for further development.  That claim has been returned to the Board at this time for further appellate review.

In the June 2012 Board decision, a claim of service connection for bilateral hearing loss was also remanded.  During the pendency of the remand, service connection for bilateral hearing loss was granted in a September 2013 rating decision; the Veteran was assigned a 30 percent evaluation, effective December 8, 2008, which was reduced in a staged rating to 10 percent disabling, effective August 16, 2013.  The Veteran timely appealed the assigned evaluations for his bilateral hearing loss.  The Board has characterized the issue on appeal in order to accurately reflect the current state of his bilateral hearing loss disability evaluations.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2014; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, with respect to the Veteran's bilateral hearing loss claim, at his hearing the Veteran submitted a March 2014 VA audiology consult treatment record.  In that record and during his testimony at the April 2014 hearing, the Veteran "report[ed] concerns of decreased hearing sensitivity in the past few months."  The Board notes that the Veteran's hearing loss was noted in the March 2014 treatment record as being moderate-sloping-to-severe sensorineural hearing loss in the right ear and moderately-severe-sloping-to-profound in the left ear; no audiometric data was provided in that treatment record on which the Board may evaluate the Veteran's hearing loss under the Rating Criteria provided for by VA regulations.  

In light of the Veteran's statements in his hearing and the notations in the March 2014 treatment record indicating a potentially worsening of his hearing loss since his last August 2013 VA examination, the Board finds a remand is necessary in order to afford the Veteran another VA examination of his bilateral hearing loss such that the current severity of that disability may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Regarding the pancreatitis claim, the Board notes that claim was the subject of a June 2012 Board remand.  That remand instructed first that the Veteran be issued a VCAA notice letter; the Board finds that the May 2013 letter that was issued to the Veteran substantially complies with that instruction.  

The Board additionally instructed that an opinion be obtained which addressed whether the Veteran's gastrointestinal symptoms noted in service were the onset of his pancreatitis.  Such an opinion was obtained in January 2013 and again in August 2013.  Thus, that request was also substantially complied with.

Next, the Board notes that the RO/AMC was instructed to obtain information necessary for preparing a dose estimate, if the evidence received during the remand noted a radiogenic disease "or research that addresses if his chronic pancreatitis may be induced by ionizing radiation."  

The Board notes that VA contacted the Defense Reduction Threat Agency (DTRA) with regards to dosimetry records pertinent to the Veteran's service on the U.S.S. Fulton (AS-11).  In a July 2013 letter, DTRA replied that the Veteran's claimed nuclear radiation exposure as a result of service aboard nuclear submarines during repair operations from the U.S.S. Fulton was outside the purview of their office, and re-directed VA to the Department of the Navy, Office of Navy Environmental Health Center Detachment, Naval Dosimetry Center.  No attempt to contact that department for information was made.

As it appears that the RO/AMC determined that information regarding radiation doses needed to be obtained in order to prepare a dose estimate, the Board finds that such determination triggered VA's duty to obtain that information from all official sources (including from the Naval Dosimetry Center after being re-directed to that department for information by DTRA), and finishing the procedural requirements of 38 C.F.R. § 3.311 outlined in the rest of the Board's June 2012 Remand instructions.  As such has not been completed, a remand of the chronic pancreatitis claim is necessary at this time in order to assure compliance with the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Additionally, on appeal, the Veteran has asserted a secondary service connection claim with regards to his chronic pancreatitis and his service-connected PUD, as well as exposure to hydrocarbons as a result of electrical cable fires he was exposed to while aboard the U.S.S. Fulton and/or the attendant submarines that he repaired during his duty aboard that vessel.  There is no record of the Veteran working or training as a firefighter in service, however, a 1979 record reflects hundreds of hours of post service training and work as firefighter and the Veteran testified that he taught firefighting after service.  The VA opinions do not address the secondary service connection claim and this should be done.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the West Haven VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2013 and associate those documents with the claims file.

2.  The RO/AMC should complete the June 2012 Remand instructions 4-6 with respect to obtaining information to prepare a dose estimate from the Naval Dosimetry Center, preparation of a dose estimate.

3.  Following the completion of the above, including the provisions under 38 C.F.R. § 3.311, return the claims file to the August 2013 VA examiner for an addendum opinion regarding the chronic pancreatitis claim.  Following review of the claims file, the examiner should opine as to the following:

(a) Address the Veteran's contentions that the he was mis- or inappropriately diagnosed with PUD in service, and whether the gastrointestinal symptoms he experienced in service are instead initial manifestations of his chronic pancreatitis.  The examiner should specifically clarify her previous opinion and address the Veteran's lay statements with regard to abdominal pain and other symptomatology since he was hospitalized in service until he sought formal treatment and was diagnosed with pancreatitis in 2000.

(b) The examiner should opine whether the Veteran's service-connected PUD more likely, less likely, or at least as likely as not (50 percent probability or greater) caused or aggravated the Veteran's chronic pancreatitis.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the August 2013 VA examiner is unavailable to respond, a comparably qualified examiner may be called upon to provide an addendum that addresses the above.  If the August 2013 VA examiner or any other subsequent examiner cannot answer the above without another examination of the Veteran, he should be scheduled for an examination.

4.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests, including audiometric evaluation, deemed necessary should be conducted and the results reported in detail.  

Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.  That examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  If the Veteran is unemployed, the examiner should opine whether his bilateral hearing loss precludes substantially gainful employment consistent with this education and past work experience.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for chronic pancreatitis and increased evaluation for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



